                Case 1:18-cr-00153-CM Document 184 Filed 02/27/19 Page 1 of 1



                        UNITED STATES DISTRICT ~::9URT . .
                                  FOR THE      I ,..
                                               j! l  . .
                                                         ·1·
                                                           . , •
                                                                                                           --··    i
                       SOUTHERN DISTRICT OF NE~ YORK:r
---------------                                                    :,ii ' ..,"-.. l, ..•'- ''-'[C\LLY flLED iI
                                                                                                       +
                                                                                   0
                                                                                       .'.   •




UNITED STATES OF AMERICA                                           ii DO,--:;::                        j -- I
                                                                   !! n ·.... ~~~ r~·:;:::~:_ijiJJ/_~--
                                                                          ~   ,.  ~.~·-- -
                                                                                        ~        ...    --- -·- ::
                                                                                            .::-,... . ~,._____~
                 -v-
                                                                18 CR 153-06 (CM)
PIERRE SCHNEIDER,

                         Defendant.



       It is hereby ordered that Pierre Schneider, the defendant, having been sentenced in the

above case to the custody of the Attorney General, is to surrender to the Attorney General by

reporting to the to the facility designated by the United States Bureau of Prisons, before 2:00

p.m., on June 3, 2019.




UNITED STATES DISTRICT JUDGE                                   DATE

Acknowledgment:

        I agree to report as directed in this order and understand that if I fail to do so I may be

cited for contempt of court and if convicted of contempt may be punished by imprisonment or

fine or both.

 ~
(Attorney/Witness)                                     (Defendant)

cc: U.S. Marshal, SDNY
    Probation Dept, SDNY
    U.S. Attorney, SDNY
    Pretrial Office, SDNY
    Defense Counsel




                                   ....
